     CASE 0:20-cv-00754-DSD-HB Document 20 Filed 06/17/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       Civil No. 20-754(DSD/HB)


Alex Koloh C.,

                 Petitioner,

v.                                                        ORDER

Chad Wolff, Secretary of Homeland
Security; William Barr, Attorney
General; Peter Berg, ICE Field
Office Director; Kurt Freitag,
Freeborn County Sheriff,

                 Respondents.


     This   matter   came   before   the   court   upon    the    report   and

recommendation   (R&R)    of   United   States   Magistrate       Judge   Hildy

Bowbeer dated June 2, 2020.      No objections have been filed to the

R&R in the time period permitted.

     Accordingly, based on the R&R, and all the files, records

and proceedings herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 19] is adopted in its entirety; and

     2.     The petition for a writ of habeas corpus pursuant to

     28 U.S.C. § 2241 [ECF No. 1] is dismissed as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated:    June 17, 2020           /s David S. Doty
                                  David S. Doty, Judge
                                  United States District Court
